Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Albert Charles Burgess, Jr., petitions for a writ of mandamus, alleging that the district court has unduly delayed in acting on his November 2012 motion filed under 28 U.S.C. § 2255 (2012), motions pending in the § 2255 action, and his October 2013 *184motion to recuse. He seeks an order from this court directing the district court to act. Our review of the district court’s docket reveals that the court denied the motion to recuse on January 20, 2015, and denied the § 2255 motion and the motions pending in that action on February 26, 2015. Accordingly, because the district court has recently denied Burgess’ motions, we grant leave to proceed in forma pauperis and. deny the mandamus petition as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.